Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claims 1, 15, and 20. The prior art cannot be shown to disclose particularly with respect to the independent claims:
“identify, within at least a subset of the plurality of camera datasets, a visual representation of a polyhedral sensor target, wherein a plurality of surfaces of the polyhedral sensor target are visually discernable from one another in the visual representation of the polyhedral sensor target, receive the plurality of distance measurement datasets from the distance measurement sensor, identify, within at least a subset of the plurality of distance measurement datasets, a distance measurement representation of the polyhedral sensor target, wherein the plurality of surfaces of the polyhedral sensor target are discernable from one another in the distance measurement representation of the polyhedral sensor target”
The most relevant prior art references disclose:

Vu et al. (US 2020/0326410 A1) discloses an apparatus and method for joint calibration of vision and radar sensors for an autonomous device.  The apparatus may include a spherical portion and a cutout portion formed within the spherical portion with three equal sides and a trihedral reflector positioned within the cutout portion.

Song et al. (US 2021/0208260) discloses a method involving receiving an image of a spatial resolution chart on a flat board, at a computing device. An angular resolution of a camera is determined by the computing device based on the image of the spatial resolution chart and the predetermined distance. An image of laser spots is received in a raster scan pattern incident on the flat board by the computing device, the laser spots emitted from a LiDAR device positioned at the predetermined distance from the flat board. The raster scan pattern is generated based on a group of preset values in the LiDAR device. A set of stepwise moving angles of the LiDAR device is calculated by the computing device corresponding to the group preset values based on the image of the lasers spots and the angular resolution of the camera. The LiDAR device is calibrated by the computing device using the calculated set of stepwise moving angles and the group of preset values.

Abari (US 2022/0066002 A1) discloses an improved calibration of a vehicle sensor based on static objects detected within an environment being traversed by the vehicle is disclosed.  A first sensor such as a LiDAR can be calibrated to a global coordinate system via a second pre-calibrated unit such as a GPS IMU.  A static object present in the environment is detected such as signage.  A type of detected object is determined from static map data.  A point cloud representative of the static object is captured by the first sensor and is converted from a first coordinate system of the first sensor the a second coordinate system of the second sensor.


Reed et al. (US 2019/0064346 A1) discloses a method an apparatus for communication of infrastructure information to a vehicle via ground penetration radar.  A vehicle comprising an antenna position to broadcast radio waves below the vehicle determines types of reflectors and a spatial relationship between the reflectors based on radar cross-sections detected by the antennas.  The reflectors including a plurality of shapes including a tetrahedron.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425